Title: To James Madison from Philip Reed, 18 October 1805 (Abstract)
From: Reed, Philip
To: Madison, James


          § From Philip Reed. 18 October 1805, Kent County, Maryland. “Not having the honor of being personally known to you, it might perhaps appear presuming in me to trouble you with this letter, if the occasion did not seem to Justify it, I must therefore rely on this circumstance for my apology.
          “The death of Judge Winchester, having vacated his Seat, as district Judge, of the district of Maryland, I have taken the liberty to mention Major Robert Wright, as a proper person to fill that place. I have no doubt it would be agreeable to the major, should he meet the approbation of the President of the U. States.
          “This gentleman being a senator of the U. States, must be known to the government. The sense of the State of Maryland, of his worth, has been tested by his appointment at an important crisis of our political affairs, and his political reputation in tha⟨t⟩; appointment has gratified public expectation. But there are some particulars attaching to the charactor and pretintions of Major Wright, which may not be so well known; It remains therefore for me to speak of those facts. He was one of the most early, active and zealous supporters of the revolution. In 1776, he Served a campaign as a private Voluntier, in a minute company, In the fall of that year he was electe⟨d⟩; in the Legislature of this State, in which he served (with the exception of one year) during the war. He joined the campaig⟨n⟩; of 1777 in the same Regiment with me, and was justly considered one of the most active and meritorious officers in the Corps. As a Lawyer he has practised for upwards of thirty years, in the General, and Several of the County Courts of this State, with great reputation. Having had the honor of a Seat on the bench of Kents County Court, for nearly eleven years, I have had an opportunity of being a witness of Mr. Wrights conduct as a practitioner at that Bar, during which time, he has discharged his duty as a Lawyer with attention, candour, integrity and distinguished ability. His Standing at the general Court Bar, is well known to Judge Duval, near the U. States, to whom permit me to refer. As a republican Mr. Wrights conduct has been firm and uniform and his exertions have contributed not a little to the present happy state of things. I must beg leave, further, to observe, that with the exception of M⟨r⟩; Paca (deceased) who formerly held the office of Judge for the district of Maryland, the Eastern Shore has had no appointment of any importance under the Federal government. Our Situation with regard to the Chesepeak, is so insulated that we Seem to be cut off from public notice, altho of eighteen Counties in the State, the E. Shore compose eight.
          “Pardon the freedom I have taken and ascribe it to a desire of lending my feeble efforts to serve a person who I think merit⟨s⟩; a portion of the attention of the govt.”
        